Citation Nr: 1209903	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-23 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder, previously claimed as back pains.


REPRESENTATION

Appellant represented by:	Sema E. Lederman, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 through December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A timely Notice of Disagreement was received from the Veteran in July 2008.  After a May 2009 Statement of the Case continued to deny the Veteran's claim, the Veteran perfected his appeal by filing a substantive appeal, via VA Form 9, in June 2009. 

Pursuant to the Veteran's request, a Travel Board hearing was scheduled to take place in October 2011 at the RO in Winston-Salem, North Carolina.  Notice to that effect was mailed to the Veteran in September 2011 and October 2011.  Nonetheless, the Veteran did not appear at the scheduled hearing, and he has not stated any cause for his failure to appear.  Similarly, VA has not received any request from either the Veteran or his representative to reschedule the hearing.  Accordingly, the Board will proceed with its consideration of the issue on appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In his October 2007 claim, the Veteran asserts that he experiences back discomfort which he attributes to physical strain from physical conditioning and duties performed during his active duty service.  The Veteran re-alleges similar arguments in his July 2008 Notice of Disagreement and specifies that activities such as lifting, carrying, and running with heavy video and lighting equipment contributed to cause his current back disorder.  The Veteran's assertions are supported by a December 2009 statement from D.W., who purportedly served and worked with the Veteran as a videographer at Scott Air Force Base, Illinois.  D.W. attests that the Veteran incurred back problems during service and that the Veteran has continued to complain of back pain since his active duty service.

Consistent with the Veteran's assertions, service treatment records show that the Veteran initially complained of low back pain during service in April 2001.  Subsequent service treatment records reflect that the Veteran received chiropractic treatment over the remainder of his service.

Post-service VA treatment records, which relate to treatment from June to October 2009, reflect that the Veteran has received VA treatment for reported continuous back pain which began during the Veteran's active duty service.  These records show that the Veteran was referred for fee-based physical therapy for his low back in September 2009.  The Board notes that efforts have not been made to obtain the treatment records from the Veteran's fee-based physical therapy.  As such, VA should contact the Veteran and ask him to identify the names and addresses for any VA or private medical facilities that have provided treatment for his back since September 2009.  Thereafter, VA should obtain the records from the medical facilities identified by the Veteran.  38 C.F.R. § 3.159(c)(1) and (2).

In May 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed back disorder.  At that time, a full physical examination was performed.  The examination revealed decreased thoracolumbar motion, which the examiner noted in his report as being abnormal.  Despite this abnormal objective finding, the examiner did not provide a diagnosis which corresponds to this abnormality.  Under the circumstances, the Board finds that the May 2009 VA examination is insufficient and does not permit it to reach a determination as to the nature and etiology of the Veteran's claimed back disorder.  Accordingly, the Veteran must be afforded a new VA spine examination.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for a back disorder, previously claimed as back pains.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain records which pertain to VA and private treatment for his back since September 2009, including physical therapy referred to him by his VA treating physician, and to schedule a new VA examination as to the nature and etiology of his claimed back disorder. 

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his back since September 2009.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's complete treatment records from each of those facilities.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results or only partial results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After the action directed above has been performed, the Veteran should be afforded a new VA spine examination, with an appropriate VA examiner, to determine the nature and etiology of his claimed back disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner should review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file, interview of the Veteran, and the clinical orthopedic and neurologic findings of the examination, the VA examiner is requested to provide a diagnosis or diagnoses corresponding to the Veteran's claimed back disorder.  The examiner should also provide an opinion as to whether it is at least as likely as not (e.g., at least a 50 percent probability) that the diagnosed back disorder and any neurologic manifestations thereof were either caused or aggravated by the Veteran's in-service back injury or to any other injury or illness incurred during by the Veteran during his active duty service.  If the findings on examination do not permit the VA examiner to diagnose a specific condition, then the examiner should provide an explanation and rationale as to why a specific diagnosis cannot be made.

A complete and thorough rationale should be given for all rendered opinions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to:  the Veteran's claims submissions, lay assertions, and buddy statements; service treatment records; post-service private and VA treatment records and radiology reports; and prior May 2009 VA examination report); relevant findings on examination and from the Veteran's reported medical history, and applicable medical principles.

All findings, conclusions, and supporting rationale should be expressed in a typewritten report.
 
4.  After completion of the above development, the Veteran's claim of entitlement to service connection for a back disorder, previously claimed as back pain, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case as to that issue and be given notice and an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



